DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Regarding an objection to the title, applicant presented a new title on 10/22/2021. The new title is accepted.

Regarding to an objection to the abstract, applicant amended the abstract so that the abstract corresponds to the claimed subject matter of this child application. The amendment filed on 10/22/2021 is entered. 

Response to Amendments and Arguments
Regarding to the pending rejection under 35 U.S.C. §103, applicant amended independent claims 1 and 12 by incorporating limitations from indicated allowable dependent claims 2 and 13, respectively. When considering all limitations recited in each of independent claims as a whole, the claimed invention is sufficient to distinguish with prior art of the record. The rejection under §103 has been withdrawn. 


Allowable Subject Matter
Claims 1, 3-12 and 14-22 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659